DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Keita Imai on 5/9/22.

The application has been amended as follows: 
Claim 1 is changed to:
“A motor device provided with a connector member to which an external connector is connected, the motor device comprising: 
a housing configured to store a deceleration mechanism configured to decelerate rotation of a rotation shaft; 
a connector storage unit provided in the housing and configured to store the connector member; and 
a grommet member provided between a securing target to which the housing is secured and the connector storage unit and configured to prevent foreign matter from reaching the connector member, 
wherein the grommet member comprises a first sealing unit configured to be elastically deformed in an insertion direction of the external connector into the connector member and configured to be brought into close contact with a contact surface of the housing spreading in a direction that intersects the insertion direction; and a securing member secured to the housing, 
the securing member is provided with an engaged unit that is engaged with an engagement unit provided in the housing, and 
the securing member of the grommet member is provided with a stopper that abuts a stopper wall provided on the housing to restrict an amount of movement of the grommet member with respect to the housing.”

The amendment is made to add an “a” before “stopper” in the last paragraph.


Reasons for Allowance
Claims 1-3 allowed.

The following is an examiner’s statement of reasons for allowance: 
The main reason for allowing claim 1 and its dependent claims 2 and 3 is the inclusion of the limitations, inter alia, of:
“A motor device 10 provided with a connector member 60 to which an external connector CN is connected, the motor device comprising: 
a housing 31 configured to store a deceleration mechanism SD configured to decelerate rotation of a rotation shaft 25; 
a connector storage unit 33d provided in the housing 31 and configured to store the connector member 60; and 
a grommet member 80 provided between a securing target BR to which the housing is secured and the connector storage unit 33d and configured to prevent foreign matter from reaching the connector member, 
wherein the grommet member 80 comprises a first sealing unit 82a1, 82a2 configured to be elastically deformed in an insertion direction of the external connector CN into the connector member 60 and configured to be brought into close contact with a contact surface 70a of the housing 31 spreading in a direction that intersects the insertion direction; and a securing member 81 secured to the housing 31, 
the securing member 81 is provided with an engaged unit 81b1 that is engaged with an engagement unit 33b1 provided in the housing 31, and 
the securing member 81 of the grommet member is provided with a stopper 81c that abuts stopper wall 33b2 provided on the housing to restrict an amount of movement of the grommet member with respect to the housing.”

    PNG
    media_image1.png
    705
    532
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    584
    545
    media_image2.png
    Greyscale

The closest prior art Adachi et al. (US20060113852) does not disclose the above limitations.
Adachi discloses the grommet member 50 with the first sealing unit 54 in close contact with contact surface 21b and the securing member 49 with engaged unit 52 engaged with engagement unit 21a, but does not disclose the grommet member is provided with a stopper that abuts a stopper wall provided on the housing. Specifically it appears Adachi employs the first sealing unit 54 and the contact surface 21b as a stopper and stopper wall, but does not disclose another stopper and stopper wall structure as in the instant application.

    PNG
    media_image3.png
    471
    424
    media_image3.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834